        Case 2:18-cv-07607-LMA-KWR Document 49 Filed 04/03/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

WESLEY SANDLIN                                                          CIVIL ACTION

VERSUS                                                                      No. 18-7607

GRAND ISLE SHIPYARD, INC.                                                   SECTION I


                                         ORDER

         Before the Court is a joint motion 1 for approval of the settlement of the claims

brought by the plaintiffs, Wesley Sandlin, Jonathan Triggs, and Joseph Ayala

(collectively, the “plaintiffs”), pursuant to the Fair Labor Standards Act, 29 U.S.C

§ 201, et seq. (the “FLSA”).

         The Court has reviewed the parties’ joint motion and memorandum filed in

support thereof, as well as their proposed confidential settlement agreement. The

Court finds that there are bona fide disputes over application of the relevant

provisions of the FLSA. The Court also finds that the parties’ settlement reflects a

fair and reasonable resolution of such disputes. This order is judicial approval of a

reasonable compromise, not a finding, conclusion, or reflection of any admission of a

violation of the FLSA, willful, intentional, or otherwise.

         Accordingly,

         IT IS ORDERED that the motion is GRANTED and that the settlement is

APPROVED.




1   R. Doc. No. 48.
     Case 2:18-cv-07607-LMA-KWR Document 49 Filed 04/03/19 Page 2 of 2



      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE, with each party to bear its own expenses and attorneys’ fees in

accordance with the terms of the settlement agreement.

      IT IS FURTHER ORDERED that the United States Clerk of Court shall file

the settlement agreement into the record under SEAL.

      New Orleans, Louisiana, April 3, 2019.



                                     _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




                                        2
